DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 6, the term “poor in carbon” (line 4) is a relative term which renders the claim indefinite. The term “poor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In regard to claims 6-9, attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The present claims are indefinite because they merely recite a use without any active, positive steps delimiting how this use is actually practiced.
Claims 6-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The claims recite a step of adding a hybrid product to soil or a substrate.  The omitted steps are:  the steps whereby crop production is increased.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9-11, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (US Patent No. 6,695,892 B1) as evidenced by Rademacher (Auswirkungen des Einsatzes von Biokohlesubstraten auf die Bodenfruchtbarkeit ertragsschwacher sandiger Ackerböden am Beispiel der Niederlausitz. Diss. 2018) and Novihum.com (04 May 2016).

In regard to claim 1, Fisher is directed to a humus product [Abstract] comprising an organic fertilizer consisting of lignite subjected to an oxidizing and ammoniating treatment (e.g. suspended in an aqueous ammonia and oxidized) [Column 2, lines 35-37] and at least one water-storing component of organic origin selected from lignocellulose material, wood fibers, wood, or bark [Column 3, lines 13-18], wherein
the organic fertilizer has a C/N ratio of 7 to 15 [e.g. Column 3, lines 25-26], wherein
- 20-45% of the total nitrogen are present as ammonium nitrogen [Column 3, lines 66-67],
- 55-80% of the total nitrogen are organically bound [Column 4, line 2],
- up to 20% of the total nitrogen are organically bound as amide [Column 4, lines 3-5] and
- up to 60% of the total nitrogen are organically bound as not being hydrolysable as amide [Column 4, lines 9-10].
While Fischer discloses one water-storing component of organic origin selected from lignocellulose material, wood fibers, wood, or bark [Column 3, lines 13-18], the reference does not explicitly disclose the percentage of this component relative to the total product. However, the humus substance disclosed by Fischer et al. is Novihum® [Rademacher, Pg. 11, lines 15-17: “Another way to improve the soil is to add coals or substances based on coal, such as the humus substance substitute NOVIHUM® (patent number 6695892)]. Novihum.com demonstrates the material disclosed by Fisher (e.g. Novihum) comprises a proportion of the organic fertilizer (e.g. humic substances) amounting to 82% and the proportion of the at least one water-storing component (e.g. ash material of mineral origin) amounting to 5 % each based on the total volume of the product [Novihum.com, Pg. 2 Components]. These values lie inside the claimed ranges.

	In regard to claims 3-4 and 15, the humus substance disclosed by Fischer et al. is Novihum® [Rademacher, Pg. 11, lines 15-17: “Another way to improve the soil is to add coals or substances based on coal, such as the humus substance substitute NOVIHUM® (patent number 6695892)]. Novihum.com demonstrates the material disclosed by Fisher comprises a proportion of the organic fertilizer (e.g. humic substances) amounting to is 82% and the proportion of the at least one water-storing component (e.g. ash material of mineral origin) amounting to 5 % each based on the total volume of the product [Novihum.com, Pg. 2 Components]. These values lie inside the claimed ranges.

	In regard to claim 5, this claim is interpreted as a product-by-process claim and is not limited to the manipulations of the recited steps, only the structure implied by the steps [MPEP 2113]. Even so, Fischer et al. disclose the steps by which the organic fertilizer is obtained by: 
a) converting lignite and an aqueous ammonia solution having a pH value of greater than 9 to 12 into a suspension and alkaline activating the suspension at first without supplying an oxygen-containing oxidant [Column 2, lines 45-50];
b) feeding an oxygen-containing oxidant into the suspension of lignite and aqueous ammonia solution to oxidize the suspension and form a product suspension, wherein the oxidation runs at a reaction temperature < 100°C and a pressure of 0.1-1 MPa [Column 2, lines 52-64; and
c) drying (e.g. via evaporation or vacuum evaporation) the product suspension [Column 4, line 67] obtained in step b) to obtain a dried product (e.g. a solid) [Column 5, line 1] without supplying the oxygen-containing oxidant (e.g. the oxygen supply is switched off) [Column 4, lines 64-65], and finally cooling [Column 2, line 66], whereby an organic fertilizer is recovered [Column 3, line 23].

	In regard to claim 6, Novihum.com discloses a method for increasing crop production comprising using the product according to claim 1 (e.g. Novihum is the product described in Fischer et al.) as an additive for planting soil or as a substrate additive for soil-conditioning for substrates and soils (e.g. for soil improvement and recultivation), respectively that are poor in carbon (e.g. humus-poor) [Novihum.com, Page 4, last 2 paragraphs].

	In regard to claim 9, Fischer et al. disclose a method for increasing crop production comprising using the product according to claim 1 as a plant substrate (e.g. as an addition to yield-increasing and soil-ameliorating substrates) [Abstract], wherein the at least one water-storing component comprises at least one water-storing component of organic origin selected from lignocellulose material, wood fibers, wood, or bark [Column 3, lines 13-18].

	In regard to claims 10 and 11, Fischer et al. disclose a method for producing a fertilizer product (and the product obtained by the method), comprising the steps of:
a) converting lignite and an aqueous ammonia solution having a pH value of greater than 9 to 12 into a suspension and alkaline activating the suspension at first without supplying an oxygen-containing oxidant [Column 2, lines 45-50];
b) feeding an oxygen-containing oxidant into the suspension of lignite and aqueous ammonia solution to oxidize the suspension and form a product suspension, wherein the oxidation runs at a reaction temperature < 100°C and a pressure of 0.1-1 MPa [Column 2, lines 52-64; and
c) drying (e.g. via evaporation or vacuum evaporation) the product suspension [Column 4, line 67] obtained in step b) to obtain a dried product (e.g. a solid) [Column 5, line 1] without supplying the oxygen-containing oxidant (e.g. the oxygen supply is switched off) [Column 4, lines 64-65], and finally cooling [Column 2, line 66], whereby an organic fertilizer is recovered [Column 3, line 23]; and
d) wherein at least one water-storing component of organic origin selected from lignocellulose material, wood fibers, wood, or bark is in mixture with the lignite (e.g. the product of step c) [Column 3, lines 13-18], and thus it necessarily follows that the fertilizer and water-storing components are therein combined to obtain a product;
wherein the organic fertilizer has a C/N ratio of 7 to 15 [e.g. Column 3, lines 25-26], wherein
- 20-45% of the total nitrogen are present as ammonium nitrogen [Column 3, lines 66-67],
- 55-80% of the total nitrogen are organically bound [Column 4, line 2],
- up to 20% of the total nitrogen are organically bound as amide [Column 4, lines 3-5] and
- up to 60% of the total nitrogen are organically bound as not being hydrolysable as amide [Column 4, lines 9-10].
While Fischer discloses one water-storing component of organic origin selected from lignocellulose material, wood fibers, wood, or bark [Column 3, lines 13-18], the reference does not explicitly disclose the percentage of this component relative to the total product. However, the humus substance disclosed by Fischer et al. is Novihum® [Rademacher, Pg. 11, lines 15-17: “Another way to improve the soil is to add coals or substances based on coal, such as the humus substance substitute NOVIHUM® (patent number 6695892)]. Novihum.com demonstrates the material disclosed by Fisher (e.g. Novihum) comprises a proportion of the organic fertilizer (e.g. humic substances) amounting to 82% and the proportion of the at least one water-storing component (e.g. ash material of mineral origin) amounting to 5 % each based on the total volume of the product [Novihum.com, Pg. 2 Components]. These values lie inside the claimed ranges.

	In regard to claim 17, the humus substance disclosed by Fischer et al. is Novihum® [Rademacher, Pg. 11, lines 15-17: “Another way to improve the soil is to add coals or substances based on coal, such as the humus substance substitute NOVIHUM® (patent number 6695892)]. Novihum.com demonstrates the material disclosed by Fisher comprises a proportion of the organic fertilizer (e.g. humic substances) amounting to is 82% and the proportion of the at least one water-storing component (e.g. ash material of mineral origin) amounting to 5 % each based on the total volume of the product [Novihum.com, Pg. 2 Components]. These values lie inside the claimed ranges.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US Patent No. 6,695,892 B1) in view of Kajita (US Patent Publication No. 2016/0145162 A1) as evidenced by Verge SDS (Oil-Dri, 2018).

In regard to claims 2, 12-14 and 20, Fischer et al. does not explicitly disclose wherein the proportion of the organic fertilizer amounts to is 0.5- 20.0 vol. %, and the proportion of the at least one water-storing component amounts to is 80-99.5 vol. % (claim 2), wherein the proportion of the organic fertilizer is 1.0-90.0 vol. %, and the proportion of the at least one water-storing component is 10.0-99.0 vol. % (claim 12), wherein the proportion of the organic fertilizer is 1.0-10.0 vol. %, and the proportion of the at least one water-storing component is 90.0-99.0 vol. % (claim 13), wherein the proportion of the organic fertilizer is 1.0-5.0 vol. %, and the proportion of the at least one water-storing component is 95.0-99.0 vol. % (claim 14), wherein the proportion of the organic fertilizer is 1.0-90.0 vol. %, and the proportion of the at least one water-storing component is 10.0-99.0 vol. % (claim 20).

Kajita is directed to a mineral or organic carrier capable of binding a source for humates and/or fulvic acid [Abstract]. The humic component is mixed with Verge™ [Paragraph 0039] (wherein Verge is 90-100% bentonite [Verge SDS, Pg. 3]) (bentonite is considered a water-storing component of mineral origin). Verge is mixed with leonardite fines (e.g. oxidized lignite) in a ratio of 90% Verge and 10% leonardite fines [Paragraph 0064]. At these values, the hybrid product would exhibit 10 % organic fertilizer (e.g. oxidized lignite) and 80-90 % water-storing component amounts (e.g. bentonite). Kajita also discloses wherein the leonardite fines are present in amounts up to 50% of the combined product [Paragraph 0063]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a humic product (e.g. organic fertilizer) on a clay carrier (e.g. water-storing component) as described by Kajita using Fischer’s humic product because farmers have long used clays in their spreaders and planters and bentonite clay is approved for use as binders for farm agricultural product and chemicals [Paragraph 0044]. Kajita demonstrates that more humic and fulvic acid are released faster from the combined humic/clay granule than a leonardite-only granule. One of ordinary skill in the art would have been motivated to formulate a humic fertilizer product using an acceptable clay carrier for improved release properties of humic acids and to allow for adjustable release rates [Kajita, Paragraph 0039-0041].
Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US Patent No. 6,695,892 B1) as evidenced by Rademacher (Auswirkungen des Einsatzes von Biokohlesubstraten auf die Bodenfruchtbarkeit ertragsschwacher sandiger Ackerböden am Beispiel der Niederlausitz. Diss. 2018) and Novihum.com (04 May 2016) in view of Merlet et al. (US Patent Publication No. 2011/0082037 A1) and Oevreboe et al. (US Patent Publication No. 2016/0227782 A1).

In regard to claims 7-8 and 18-19, Fischer et al. discloses a method for improving crop yield and quality of soil comprising applying the fertilizer [Claim 11]. Novihum.com discloses a method for increasing crop production comprising using the product according to claim 1 (e.g. Novihum is the product described in Fischer et al.) as an additive for planting soil or as a substrate additive for soil-conditioning for substrates and soils (e.g. for soil improvement and recultivation) that are poor in carbon (e.g. humus-poor) [Novihum.com, Page 4, last 2 paragraphs]. The reference(s) does not explicitly disclose wherein the product amounts to 0.1-90.0 vol. %, of the planting soil (claim 7), amounts to 0.1-90.0% by weight, of the uppermost 20 cm thick soil layer (claim 8), amounts to 0.5-20.0 vol. % of the planting soil (claim 18), or amounts to 0.1-30.0% by weight of the uppermost 20 cm thick soil layer (claim 19).

However, these limitations are merely standard practice of applying sand/humic potting soil. Merlet et al. discloses plants grown in 11 cm pots filled with a mixture of sand and humic potting soil (1:2 by volume) [Paragraph 0083]. Oevreboe et al. discloses seedlings grown in 12 cm pots filled with a mixture of sand and humic potting soil (1:4 by volume). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Fischer’s humic fertilizer in a potting soil. Potting soil is a mixture of hummus materials and minerals like sand. One of ordinary skill in the art would have been motivated to apply the fertilizer product of Fischer (e.g. hummus) as a potting soil (e.g. within several cm of soil) mixed with a desired amount of sand or other mineral to yield the predictable result of providing a plant growth medium for plants and seedlings to grow in container gardening applications.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US Patent No. 6,695,892 B1).

	In regard to claim 16, Fischer et al. disclose a product comprising treated lignite (e.g. organic fertilizer) at least one water-storing component of organic origin selected from lignocellulose material, wood fibers, wood, or bark [Column 3, lines 13-18]. The reference does not explicitly disclose wherein the proportion of the organic fertilizer is 70.0-90.0 vol. %, and the proportion of the at least one water-storing component is 10.0-30.0 vol. %. However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a product with an organic fertilizer (e.g. treated lignite) and water-storing component (e.g. lignocellulose material) as a mixture in amounts within the claimed ranges when the lignin material is provided as a substance from pulp-making or wood hydrolysis.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.

Applicant argues (pg. 8) the term “poor in carbon” is not a relative term because a person of ordinary skill in the art would understand this value. Applicant points to the “Soil Carbon” publication as demonstrating the levels of soil organic carbon. However, as cited in the Publication (pg. 1, first paragraph) soil carbon […] includes both soil organic matter and inorganic carbon. Therefore, although average levels of organic carbon may be understood by one of skill in the art this does not fully demonstrate that the term “poor in carbon” has a defined scope because organic matter is only one substituent of the material as claimed.

Applicant argues (pgs. 10-11) Fischer et al. does not disclose at least one water-storing component as claimed. This argument is not persuasive. The humus substance disclosed by Fischer et al. is Novihum® [Rademacher, Pg. 11, lines 15-17: “Another way to improve the soil is to add coals or substances based on coal, such as the humus substance substitute NOVIHUM® (patent number 6695892)]. Novihum.com demonstrates the material disclosed by Fisher comprises a proportion of the organic fertilizer (e.g. humic substances) amounting to is 82% and the proportion of the at least one water-storing component (e.g. ash material of mineral origin) amounting to 5 % each based on the total volume of the product [Novihum.com, Pg. 2 Components]. Mineral Ash is the residue after combustion of wood (e.g. wood ash) or other organic material. Wood ash will absorb moisture (water) and is considered a water-storing component in this way.

In response to applicant's argument (pg. 13) that the combination of the organic fertilizer with the water-storing component can synergistically improve the plant production, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues (pg. 15) a person skilled in the art would have lacked any motivation to combine the teachings of Fischer with the teachings of Kajia because 1) Kajita uses a natural form of humate in contast to Fisher’s man-made humic material and 2) Kajia’s composition is quick release and Fisher’s fertilizer is slow acting. This argument is not persuasive. Kajita discloses the result-effective variability in utilizing a clay material. Kajita demonstrates that more humic and fulvic acid are released faster from the combined humic/clay granule than a leonardite-only granule. One of ordinary skill in the art would have been motivated to formulate a humic fertilizer product using an acceptable clay carrier for improved release properties of humic acids and to allow for adjustable release rates [Kajita, Paragraph 0039-0041].

Applicant argues (pg. 16) there is no disclose or suggestion to combine the Novihum fertilizer with a water-storing component. This argument is not persuasive. Novihum contains a mineral ash component which is considered to meet the limitation directed to a water-storing component (e.g. mineral ash).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wikipedia. “Soil carbon.” Wikimedia Foundation. 16 Dec 2015. < https://en.wikipedia.org/wiki/Soil_carbon>
NWCG. “Mineral Ash” 12 Jun 2019 < https://www.nwcg.gov/term/glossary/mineral-ash>
Rosenfeld, Paul E., and Charles L. Henry. "Activated carbon and wood ash sorption of wastewater, compost, and biosolids odorants." Water environment research 73.4 (2001): 388-393.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        September 26, 2022